Name: Commission Regulation (EEC) No 1154/89 of 28 April 1989 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 89 Official Journal of the European Communities No L 119/87 COMMISSION REGULATION (EEC) No 1154/89 of 28 April 1989 on transitional measures concerning the application of certain monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of certain monetary compen ­ satory amounts in the trade of certain Member States ('), as amended by Regulation (EEC) No 3521 /88 (2), and in particular Article 11 thereof, Whereas Regulation (EEC) No 3156/85 lays down a framework for measures intended to prevent artificial traffic at the time of changes in the monetary compen ­ satory amounts ; Whereas Council Regulation (EEC) No 1129/89 (3) fixes the new agricultural conversion rates taking effect on 1 May 1989 for milk and milk products and for beef and veal ; Whereas those new rates have resulted in a considerable change in the scale of monetary compensatory amounts applicable in particular in Greece and the United Kingdom ; Whereas in view of this situation, speculative movements are likely to occur and deflect trade ; Whereas, in order to prevent such deflections, for products likely to be subject to such speculation, provision should be made for the monetary compensatory amounts applicable to the products concerned before those new rates are fixed to remain applicable for a limited period beyond that date ; whereas the dates and the products in question must be determined in the light of the specific conditions governing the marketing of such products ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the management committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3156/85 shall apply from 1 May 1989 under the following conditions : (a) the date of the change shall be 1 May 1989 ; (b) the initial date shall be :  1 February 1989 for Greece,  21 April 1989 for the United Kingdom ; (c) the products and the periods indicated in Annex I to Regulation (EEC) No 3156/85 shall be those indicated in Annex I hereto ; (d) application of Annex II to Regulation (EEC) No 3156/85 shall be extended to Part A thereof ; the movements and the products affected shall be those indicated in Annex II hereto. Article 2 This Regulation shall enter into force on 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States.: Done at Brussels , 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 310, 21 , 11 . 1985, p. 27. (2) OJ No L 307, 12. 11 . 1988 , p . 28 . (3) See page 1 of this Official Journal . No L 119/88 Official Journal of the European Communities 29 . 4 . 89 ANNEX I Products concerned (CN code) Applicable until A. Milk and milk products : 0402 0403 0404 90 0405 0406 2309 Of a milk products content by weight of not less than 50 % i  31 October 1989 for Greece  31 July 1989 for the United-Kingdom B. Beef and veal : 0201 ' . 0202 1602 50 10 1602 90 61 1 J 7 May 1989 M June 1989 ANNEX II A 1 2 3 Exports from Greece United Kingdom Greece Products concerned Products listed in Annex I, Point A Products listed in Annex I, Point B Destinations To the other Member States and third countries To the other Member States and third countries